Citation Nr: 0835450	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-41 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neurological 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1948 to April 
1950.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that the veteran exhibited a neurological disorder, to 
include headaches and a stroke, in military service or that 
pertinent disability is otherwise related to active duty.


CONCLUSION OF LAW

A neurological disorder, to include headaches and a stroke 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103-5103A, 5107 (West 2002); 38 CFR 
§§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondences dated January 2004 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007). 
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate his claim. He was notified 
of the information and evidence that VA would seek to provide 
and the information and evidence that he was expected to 
provide.  The March 2006 informed the veteran of the process 
by which an initial disability rating or effective date is 
established.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the veteran has been able to 
participate effectively in the processing of his claim.  

VA is required to seek an examination or medical opinion if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2007).  

Here, the current evidence establishes that the veteran 
received treatment for headaches.  The veteran's service 
treatment records confirm that at least on one occasion he 
complained of a headache.  The question therefore remains 
whether the evidence indicates that there may be an 
association.  Such an indication will be found when there is 
"medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation."  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

An examination was not ordered in this case since there was 
no credible evidence of continuity of symptomatology, or 
medical evidence suggesting a nexus between his current 
symptoms and military service.  In the course of the 
veteran's seeking treatment, he advised the examiner that he 
had not sought medical treatment for approximately 30 or 40 
years.  He also related the onset of his symptoms as 
occurring 6 months to one year prior to his initial visit.  
In lieu of these facts, it was not necessary to obtain a 
medical examination.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006). Service medical records have been associated with the 
claims file. All identified and available treatment records 
have been secured. 

Service Connection

The veteran seeks service connection for a neurological 
disorder, which he contends is the result of brain damage and 
trauma due to machine gun fire and explosions in service. The 
veteran specifically asserts that he continues to experience 
severe headaches since his discharge from active duty.  In 
order to establish direct service connection, three elements 
must be satisfied.  There must be medical evidence of a 
current disability; medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence linking the current disease or injury and the 
current disability. See 38 C.F.R. § 3.303 (2007); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).   

The RO obtained copies of the veteran's outpatient records 
from the Dallas VA Medical Center for the periods January 
2003 through February 2003.  At that time, he related 
complaints of headaches when coughing.  He described the 
onset as approximately 6 months to one year prior to being 
seen in January 2003.  An MRI was obtained and interpreted as 
normal.  His assessment was headaches with coughing only.  
    
Subsequent treatment records show that the veteran was 
hospitalized in May 2005, for acute onset dysarthria, which 
is a speech disorder consisting of imperfect articulation due 
to loss of muscular control after damage to the central or 
peripheral nervous system.  See Doland's Illustrated Medical 
Dictionary, 31st Ed., page 583 (c) 2007.   After a brief 
hospital stay he was discharged with a diagnosis of cerebral 
vascular accident (stroke) versus cranial nerve palsy.  These 
are the only neurological disorders shown by the record.    
  
A copy of the veteran's service treatment records was 
reviewed.  In March 1950, the veteran was hospitalized for 
two days with complaints of chest pains.  He also reported 
dull headaches at that time.  The examiner noted during his 
hospital stay that he did not manifest the symptoms he had on 
admission.  Complete studies, including a neurological 
examination were normal.  There was no pertinent diagnosis 
except observation, medical, for chest pain.  No other 
treatment for headaches or a neurological disorder is noted 
in his service treatment records.

The veteran's representative argues that the veteran is 
competent to testify as to whether he has had persistent 
headaches since service.  While the veteran is competent to 
testify as to experiencing headaches, it must be determined 
if his statements are credible.  In this respect, the Board 
must consider the purpose for which the lay evidence is 
introduced.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  First, the veteran related the cause of his 
headaches as being exposed to machine gun fire and explosions 
on the back deck of the USS Swallow.  He served exclusively 
during peacetime.  He also alleges that he was treated for 
this condition while in-service.  His service treatment 
records have been obtained and reviewed, and as previously 
stated his records do not demonstrate that he was seen with 
complaints related to explosions or any other trauma in 
service.  

The veteran has advised the RO that he has continuously 
suffered from severe headaches since his discharge from 
service.  However, as previously stated, he did not seek 
medical treatment for approximately 30 to 40 years.   Also, 
in the course of his treatment at the VA medical facility in 
Dallas, he informed the medical examiner that his headaches 
started approximately six months to one year prior to January 
2003.  He stated that his headaches occurred after he was 
working outside and got really hot and dizzy.  Lay statements 
found in medical records when medical treatment was being 
rendered may be afforded greater probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997).  His statements made 
contemporaneous to treatment are more credible than his later 
allegations made to support his claim for compensation.   

The veteran's neurological disorder or stoke occurred after 
his date of claim for service connection.  As previously 
stated, his outpatient treatment records show that this 
condition occurred in May 2005.  There is no medical evidence 
of record linking that event to his military service.
  
The preponderance of evidence is against a finding that the 
veteran's headaches or a stroke are causally related to his 
military service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Service connection for a 
neurological disorder, to include headaches and a stroke is 
denied.


ORDER

Entitlement to service connection for a neurological disorder 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


